                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )
                                              )       Criminal Case No. 1:14-cr-00399 (RDA)
JONATHAN PAUL SIDHU,                          )
                                              )
       Defendant.                             )

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Jonathan Paul Sidhu’s (“Defendant”)

Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion”). Dkt. 54.

Considering the Motion and the Government’s Response in Opposition to the Motion

(“Opposition”) (Dkt. 55), and for the reasons that follow, it is hereby ORDERED that Defendant’s

Motion is DENIED.

                                     I. BACKGROUND

                                  A. Defendant’s Conviction

       On December 9, 2014, Defendant pleaded guilty to a single count of criminal information

charging him with conspiracy to distribute five hundred grams or more of a mixture and substance

containing methamphetamine, in violation of 18 U.S.C. § 846. See Dkt. Nos. 39; 40. Accordingly,

on March 20, 2015, he was sentenced to 145 months of imprisonment, to be followed by five years

of supervised release.    See Dkt. 50, 1-3.       Defendant is currently serving his sentence of

imprisonment in the custody of the Bureau of Prisons (“BOP”) at Victorville Federal Correctional

Institute (“FCI Victorville”). Dkt. 55-1, 1. Defendant is scheduled to be released from BOP

custody on April 9, 2025. Id.




                                                  1
                                         B. COVID-19

       According to the Centers for Disease Control and Prevention (“CDC”), “Coronavirus

(COVID-19) is an illness caused by a virus that can spread from person to person.” One “can

become infected from respiratory droplets when an infected person coughs, sneezes, or talks.”

People “may also be able to [contract the virus] by touching a surface or object that has the virus

on it, and then by touching [their] mouth, nose, or eyes.” On March 11, 2020, the World Health

Organization declared COVID-19 a pandemic. Jaime Ducharme, World Health Organization

Declares COVID-19 a ‘Pandemic.’ Here’s What That Means, TIME Magazine, (Mar. 11, 2020,

12:39 PM), https://time.com/5791661/who-coronavirus-pandemic-declaration/ (last visited July 8,

2021). Currently, there are three vaccines authorized and recommended in the United States to

prevent COVID-19. For those who are not yet vaccinated, the CDC advises that the “best way to

protect [one]self is to avoid being exposed to the virus that causes COVID-19.” The CDC further

counsels that good preventative measures include (1) avoiding close contact with others; (2)

wearing a face mask; (3) cleaning and disinfecting frequently touched surfaces; and (4) frequent

hand washing with soap and water for a minimum of 20 seconds. The CDC has also indicated that

while everyone is at risk of contracting the virus, “[o]lder adults and people of any age who have

serious underlying medical conditions may be a higher risk for more severe illness.”

                                         II. ANALYSIS

       Defendant requests that pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), this Court immediately

release him from FCI Victorville, where he is currently serving his sentence of imprisonment. See

generally Dkt. 54. Defendant makes this request in light of the ongoing COVID-19 pandemic. Id.

       Section 3582(c) provides in relevant part that:

       [t]he court may not modify a term of imprisonment once it has been imposed except
       that – (1) in any case – (A) the court, upon motion of the Director of the Bureau of



                                                2
        Prisons, or upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
        by the warden of the defendant’s facility, whichever is earlier, may reduce the term
        of imprisonment (and may impose a term of probation or supervised release with
        or without conditions that does not exceed the unserved portion of the original term
        of imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that – (i) extraordinary and compelling
        reasons warrant such a reduction[.]

18 U.S.C. § 3582(c)(1)(A). Accordingly, this Court must first consider whether Defendant has

exhausted the remedies set forth in § 3582(c)(1)(A), such that this Court may evaluate the merits

of Defendant’s Motion. Second, should the Court find that Defendant has, in fact, exhausted the

§ 3582(c)(1)(A) remedies, the Court must determine whether extraordinary and compelling

reasons exist to justify his compassionate release. The Court will address both of these issues in

turn.

                                   A. Exhaustion of Remedies

        This Court finds that, based on the facts available in the record, Defendant’s Motion is not

ripe for review because he has not exhausted his administrative remedies under § 3582(c)(1)(A).

Indeed, “[t]he court may not modify a term of imprisonment once it has been imposed except . . .

upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis

added). “Such statutory language imposes a mandatory exhaustion requirement when no provision

for an exception has been made.” United States v. Beahm, No. 1:05-CR-249, 2020 WL 4514590,

at *1 (E.D. Va. Aug. 5, 2020) (citing generally Ross v. Blake, 136 S. Ct. 1850 (2016); United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).




                                                 3
       Defendant, who bears the burden, has not demonstrated how he has exhausted his

administrative remedies under § 3582(c)(1)(A), see Dkt. 54, and the Government contends that

Defendant has not done so. See Dkt. 55, 6-8. Thus, it does not appear that this Court is in a

position to consider the merits of Defendant’s Motion.

                                 B. Whether Release is Warranted

       Nevertheless, even if Defendant had exhausted his administrative remedies under §

3582(c)(1)(A), this Court finds under the present circumstances, “extraordinary and compelling

reasons” do not exist to warrant his release pursuant to § 3582(c)(1)(A).

       Congress has not defined what constitutes “extraordinary and compelling” circumstances

under § 3582. Instead, Congress has delegated to the United States Sentencing Commission

(“the Commission”) the responsibility of defining the scope of that phrase. Id. Accordingly, 28

U.S.C. § 994(t) provides that:

       [t]he Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

28 U.S.C. § 994(t). The Commission determined, in pertinent part, that:

       [u]pon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that – (1)(A) Extraordinary and compelling reasons warrant the
       reduction; . . .[1] (2) The defendant is not a danger to the safety of any other person
       or to the community, as provided in 18 U.S.C. § 3142(g); and (3) The reduction is
       consistent with this policy statement.



               1
                Defendant is not “at least 70 years old[,]” U.S.S.G. § 1B1.13, and thus, the omitted
       subsection (1)(B) is inapplicable to the case at hand. Dkt. 55-1, 1.


                                                 4
U.S.S.G. § 1B1.13. Further, the Commission has indicated that if a defendant “is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” then,

“extraordinary and compelling reasons exist” where the defendant’s medical condition, age, family

circumstances, or other reason justify release. U.S.S.G. § 1B1.13, cmt. n. 1.

       After the enactment of the First Step Act, many district courts, including this Court, have

determined that the factors set forth in U.S.S.G. § 1B1.13, cmt. n. 1 “provide[ ] helpful guidance,

[but] . . . do[ ] not constrain a court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A).” United States v.

Rodriguez, 451 F. Supp. 3d 392, 401 (E.D. Pa. 2020) (quoting United States v. Beck, 425 F. Supp.

3d 573, 582 (M.D.N.C. 2019), and citing United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D.

Iowa 2019); United States v. Fox, No. 2:14-cr-02-DBH, 2020 WL 3046086, at *3 (D. Me. July 11,

2019); United States v. Redd, 444 F. Supp. 3d 717, 725-26 (E.D. Va. 2020); United States v. Young,

458 F. Supp. 3d 838, 844-45 (M.D. Tenn. 2020); United States v. Maumau, No. 2:08-cr-00758-

TC-11, 2020 WL 806121, at *2-3 (D. Utah Feb. 18, 2020) (collecting cases)). To be sure, Section

3582(c)(1)(A) “requires [ ] that sentence reductions be consistent with ‘applicable policy

statements.’” United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020) (quoting 18 U.S.C. §

3582(c)(1)(A)).   Recently, the United States Court of Appeals for the Fourth Circuit has

determined that “[t]here is as of now no ‘applicable’ policy statement governing compassionate-

release motions filed by defendants under the recently amended § 3582(c)(1)(A), and as a result,

district courts are ‘empowered . . . to consider any extraordinary and compelling reason for release

that a defendant might raise.’” McCoy, 981 F.3d at 284 (emphasis is original) (quoting 18 U.S.C.

§ 3582(c); United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020)).




                                                 5
       As such, this Court has “join[ed] other courts in concluding that a court may find . . . that

extraordinary and compelling reasons exist based on facts and circumstances other than those set

forth in U.S.S.G. § 1B1.13 cmt. n. 1(A)-(C) . . . .” Redd, 444 F. Supp. 3d at 726. Accordingly,

this Court will treat the Section 1B1.13 cmt. n. 1(A)(C) factors as a guide but not as an exhaustive

list of circumstances that could justify compassionate release. See also United States v. Jackson,

No. 3:17-cr-29-02, 2021 WL 1723653, at * 1 (E.D. Va. Apr. 30, 2021) (finding “[t]he policy

statements are not binding but are informative and may be considered”) (citing McCoy, 981 F.3d

at 276).

       However, for the reasons that follow, the Court does not find that release is warranted.

                                  i. 18 U.S.C. § 3553(a) Factors

       As set forth above (supra, p. 3), before this Court should even consider whether the

circumstances at hand are “extraordinary and compelling,” the Court should first consider the

factors set forth in 18 U.S.C. § 3553(a). Section 3553(a) requires that the Court consider:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant; (2) the need for the sentence imposed—(A) to reflect the
       seriousness of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and (D) to provide
       the defendant with needed educational or vocational training, medical care, or other
       correctional treatment in the most effective manner; (3) the kinds of sentences
       available; (4) the kinds of sentence and the sentencing range established for– . . .
       the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines . . . (5) any pertinent policy statement . . . ;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and (7) the need to
       provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       Here, on March 20, 2015, Defendant was sentenced to a term of 145 months of

imprisonment to be followed by a five-year term of supervised release. Dkt. 50, 1-3. In




                                                  6
considering each of the factors set forth in § 3553(a), this Court finds that a term of 145 months of

imprisonment remains appropriate, particularly in light of the nature of the offense that Defendant

committed (supra, p. 1). On the one hand, this Court recognizes and appreciates Defendant’s

efforts to rehabilitate during his term of imprisonment. See Dkt. 55-1, 1-2. It appears that during

his incarceration, Defendant has taken advantage of educational opportunities and has participated

in a residential drug treatment program. Id. And it seems that he has also taken courses in

parenting, financial management, mental health, ethics, and driver’s education and has earned his

GED. Id. The Court encourages the Defendant to continue to take advantage of these rehabilitative

opportunities.

       But on the other hand, Defendant has admitted to having participated in dangerous

activity—a conspiracy to distribute a substantial amount of methamphetamine. See Dkt. 40. The

Statement of Facts supporting Defendant’s guilty plea indicates that “[i]n addition to distributing

methamphetamine, [ ] [Defendant] agreed to sell [ ] undercover detectives a firearm” and

ultimately “mailed a Lorcin 380 pistol with one magazine to the undercover post office box.” Dkt.

41, ¶¶ 4, 6. Moreover, notwithstanding the instant conviction, Defendant brought before this Court

a significant criminal record, which includes convictions of battery of a spouse and cohabitant;

general assault and battery; at least three convictions of possession of a controlled substance; and

buying or receiving a stolen motor vehicle—all very serious offenses. See Dkt. 43, 12-19.

Considering this, the Court finds that the application of the § 3553(a) factors weigh in favor of

continued detention.



                         ii. U.S.S.G. § 1B1.13, cmt. n. 1(A)-(C) Factors




                                                 7
       Moreover, neither do Defendant’s medical conditions, age, nor apparent family

circumstances, indicate “extraordinary and compelling reasons” that warrant a reduction in the

term of Defendant’s imprisonment.

                               a. Medical Condition of Defendant

       With respect to medical conditions, U.S.S.G. §1B1.13, cmt. n. 1(A) provides that an

“extraordinary and compelling reason” exists where:

       (i) [t]he defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.

U.S.S.G. § 1B1.13, cmt. n. 1(A)(i). Additionally, subsection (ii) of that same provision further

indicates that a defendant’s medical conditions may be indicative of a “an extraordinary and

compelling reason” for release when a defendant is:

       (I) suffering from a serious physical or medical condition, (II) suffering from a
       serious functional or cognitive impairment, or (III) experiencing deteriorating
       physical or mental health because of the aging process, that substantially diminishes
       the ability of the defendant to provide self-care within the environment of a
       correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii).

       Defendant has not demonstrated to the Court that he has a medical condition that may be

presently described by the characteristics set forth in U.S.S.G. § 1B1.13, cmt. n. 1(A)(i) and (ii).

While Defendant has represented that he suffers from severe, lifelong asthma (Dkt. 54, 2), he has

also reported that he has not experienced an asthma attack since childhood (Dkt. 55-2, 10).

Moreover, Defendant has not described these conditions on their own as being “terminal,” or

having a prognosis “from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt.

n. 1(A); Dkt. 54.




                                                 8
         Significantly, Defendant has also failed to sufficiently show that his medical needs will not

be met while serving his prison term at FCI Victorville or that he will be able to obtain or afford

better medical care when released. To be sure, the mere existence of COVID-19 in society and

the chance that the virus may possibly spread to a particular prison alone cannot on its own justify

compassionate release. See Raia, 954 F.3d at 597; see also United States v. White, No. 3:18-cr-

61, 2020 WL 3442171 at *5 (E.D. Va. June 23, 2020) (“Defendant’s request for release on home

confinement is based upon nothing more than ‘the mere possibility that COVID-19 will spread to

his facility’—a fear that is insufficient to justify release.”) (citing United States v. Feiling, 453 F.

Supp. 3d 832, 841 (E.D. Va. 2020)). Courts sitting in the Eastern District of Virginia “[h]ave

found extraordinary and compelling reasons for compassionate release when an inmate shows both

a particularized susceptibility to the disease and a particularized risk of contracting the disease at

his prison facility.” United States v. White, __ F. Supp. 3d __, No. 2:20-cr-150, 2020 WL 1906845,

at *1 n.2 (E.D. Va. Apr. 17, 2020) (quoting Feiling, 453 F. Supp. 3d at 841).

         “To establish a particularized susceptibility to COVID-19, courts have required defendants

to provide evidence that they suffer from a medical condition identified by the Centers for Disease

Control and Prevention (“CDC”) as a COVID-19 risk factor.” United States v. Chandler, No.

3:15-mj-122, 2020 WL 6139945, at *5 (E.D. Va. Oct. 19, 2020) (citing Beahm, 2020 WL 4514590,

at *2; White, 2020 WL 3442171, at *5). Although the CDC recognizes moderate to severe asthma

as a COVID-19 risk factor, asthma symptoms must occur daily to be classified as moderate.

People       with     Certain      Medical       Conditions,       CDC       (May       13,      2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited July 8, 2021); Classification of Asthma, University of Michigan

Medical School (Oct. 26, 2020), https://www.uofmhealth.org/health-library/hw161158 (last




                                                   9
visited July 8, 2021). By his own admission, Defendant has not suffered an asthma attack since

childhood, and therefore, his asthma does not constitute a particularized susceptibility. See Dkt.

55-2, 10.

        Moreover, three COVID-19 vaccines have become increasingly available on an ongoing

basis. Significantly, as of the date of this Order, the BOP has reported that it has administered a

total of 199,536 vaccine doses.      See Federal Bureau of Prisons, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited July 8, 2021). And it appears that on April 20,

2021, Defendant received his first dose of the Pfizer-BioNTech vaccine, which suggests that

Defendant faces reduced risks from the COVID-19 virus and thereby counsels in favor of a finding

that release is not appropriate. See United States v. Jones, No. 3:19cr105, 2021 WL 217157, at *5

(E.D. Va. Jan. 21, 2021) (“Considering [ ] [that the defendant] has received the COVID-19

vaccination, the Court believes that he faces reduced risks from the virus, further weighing against

his request for compassionate release.”); Dkt. 55-2, 52-53.

        Defendant also argues that he is at a higher risk of both contracting and dying from COVID-

19 because, as he describes himself, he is “Mexican American.” Dkt. 54, 2. This Court recognizes

the unfortunate reality that COVID-19 has disproportionately affected people of color. See Health

Equity Considerations and Racial and Ethnic Minority Groups, CDC (Apr. 19, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html          (last

visited July 8, 2021). However, ethnicity is distinct from the medical COVID-19 risk factors

because race only influences transmission through intermediary factors like health and social

inequities, which Defendant has not demonstrated are specifically at play in FCI Victorville. See

id.   Because of this distinction, Defendant’s ethnicity does not constitute a particularized

susceptibility to COVID-19. See United States v. Thomas, 5:13-cr-18, 2020 WL 3895781, at *4




                                                10
(W.D. Va. July 10, 2020) (Denying compassionate release because the petitioner’s race did not

make him more susceptible to contracting COVID-19); United States v. Jackson, No. 05-20018-

01-JWL, 2020 WL 5231317, at *2 (D. Kan. Sept. 2, 2020) (“The fact that Mr. Jackson is African-

American does not constitute a risk factor for COVID-19 in the same way that an underlying

medical condition does”); United States v. Leigh-James, No. 3:15-CR-188 (SRU), 2020 WL

4003566, at *8 (D. Conn. July 15, 2020) (citing United States v. Alexander, No. CV 19-32, 2020

WL 2507778, at *4 (D.N.J. May 15, 2020); Carlos M.D. v. Anderson, No. 2:20-cv-3908, 2020 WL

2487646, at *8 (D.N.J. May 14, 2020); United States v. White, No. 15-cr-20040-01, 2020 WL

2733891, at *5 (E.D. Mich. May 26, 2020); United States v. Fuller, No. CR17-0324JLR, 2020 WL

2557337, at *4 n.4 (W.D. Wash. May 20, 2020)).

       Defendant also fails to make the requisite showing of a particularized risk of infection at

his facility. See White, 2020 WL 1906845, at * 1 n.2 (quoting Feiling, 453 F. Supp. 3d at 841).

As of July 8, 2021, only one inmate out of 1,296 at FCI Victorville has COVID-19. See COVID-

19 Cases, BOP, https://www.bop.gov/coronavirus/ (last visited July 8, 2021); See also FCI

Victorville Medium II, BOP, https://www.bop.gov/locations/institutions/vvm/ (last visited July 8,

2021). This falls far short of an “actual outbreak,” which is required to show a particularized risk

at an inmate’s facility. See Beahm, 2020 WL 4514590, at *2 (finding inmate particularly

susceptible but ultimately ineligible for release because no actual outbreak at his facility); United

States v. Woolridge, No. 3:09-cr-156, 2021 WL 415131, at *5 (E.D. Va. Feb. 5, 2021) (finding no

particularized risk where prison reported only ten active cases).

       Defendant has not made the requisite showing of a “particularized susceptibility” and a

“particularized risk of contracting the disease at his prison facility.” See White, 2020 WL 1906845,

at *1 n.2 (quoting Feiling, 453 F. Supp. 3d at 841).




                                                 11
       Accordingly, the Court finds that the grounds set forth in U.S.S.G. § 1B1.13, cmt. n. 1(A)(i)

and (ii) do not warrant Defendant’s release.

                                       b. Age of Defendant

       Further, because Defendant is 31 years old, his age does not support a finding of immediate

release from imprisonment. Dkt. 55-1, 1. United States Sentencing Guideline § 1B1.13, cmt. n.

1(B) indicates that “extraordinary and compelling reasons” exist where “[t]he defendant (i) is at

least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n. 1 (B) (emphasis added). Defendant

does not meet the age requirement, which further supports a finding that compassionate release is

inappropriate.

                                     c. Family Circumstances

       Additionally, “extraordinary and compelling reasons” for release may exist when “(i) [t]he

death or incapacitation of the caregiver of the defendant’s minor child or minor children” has

occurred or where “(ii) [t]he incapacitation of the defendant’s spouse or registered partner when

the defendant would be the only available caregiver for the spouse or registered partner[,]” has

taken place. U.S.S.G. § 1B1.13(C). Defendant has not presented to the Court any evidence to

meet these requirements. Dkt. 54. Accordingly, the Court will not grant release on this ground.




                                                 12
                                       III. CONCLUSION

       Accordingly, for the foregoing reasons, it is hereby ORDERED that Defendant’s Motion

(Dkt. 54) is DENIED.

       It is so ORDERED.

Alexandria, Virginia
June 9, 2021




                                            13
